Citation Nr: 1404150	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-41 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for migraine headaches. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 through March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that in relevant part denied the above claim.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

During the period on appeal, the Veteran's migraine headaches have been manifested by characteristic prostrating attacks occurring at least once a month over the last several months, but have not been productive of severe economic inadaptability. 


CONCLUSION OF LAW

The criteria for a 30 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124a, Diagnostic Code 8100 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection for migraine headaches.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).




A. Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A letter dated in February 2009 fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim in April 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B. Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination in July 2010, and earlier in February 2009.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The July 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Increased Rating

The Veteran contends that he is entitled to a rating in excess of 10 for his migraine headaches.  For the reasons that follow, the Board concludes that an increased rating is warranted.




Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

Service connection for migraine headaches was granted by the January 2007 rating decision, with a 10 percent rating assigned, effective July 2006. 

Under Diagnostic Code 8100, a 10 percent rating is warranted when the disability is productive of headaches with characteristic prostrating attacks averaging one in two months over last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013). 



Background

In his January 2009 claim, the Veteran stated that his headaches affected his eyes, causing his vision to blur.  He reported having severe headaches for about two weeks of every month, but that they did "not completely go away but [seemed] to be there all the time."  He noted that when the headaches occur, he stopped whatever he was doing because he became dizzy and his vision blurred.

In private treatment records received by the VA in February 2009, the Veteran stated he experienced headaches at least two weeks per month.  He further reported that he was productive in his daily life despite his problems.  The Veteran noted he felt generally well except mild headaches.

In February 2009 the Veteran underwent a VA examination, where he stated his headache involved severe pain located behind the eye, severe redness of the eye, blurred vision, sinus drainage, and loss of feeling on the side of his face.  He reported that when the headaches occur, he has to stay in bed and is unable to do anything.  He noted the headaches occurred on an average of three times per month and they last for eight days.  The Veteran listed his functional impairment as including church, work and driving.  He estimated he lost three days a month of work due to his headaches.

In a July 2010 VA examination, the Veteran described the pain associated with headaches as severe, and including redness and watering of the eyes.  He reported the during the headaches he was forced to lie down in a darkened room.  He estimated the headaches occur on average three times per week and they last for three hours.  Other symptoms listed by the Veteran include nausea, sweating, lightheadedness, and occasional nosebleeds.  The Veteran stated that when the headache occurs he is unable to work or participate in family activities.

Analysis

The evidence shows that the Veteran's migraine headaches have been manifested by prostrating attacks occurring on an average of three times per week as of the July 2010 VA examination.  The Veteran reported in his private treatment records that his severe headaches were present about 2 weeks per month.  Though the Veteran stated at that examination that he was productive in his daily life despite his problems, he stated in his February 2009 VA examination that when the headaches occur he had to stay in bed and was unable to do anything, while experiencing redness of the eyes, blurry vision, and loss of feeling in the side of his face.  He further estimated the headaches as occurring on average three times per month and lasting eight days, and impairing his ability to attend church and drive, and causing him to miss on average three days of work per month.  The Veteran clarified in his July 2010 VA examination that his headaches were so debilitating that he experienced redness and watering of the eyes, and was forced to lie down in a darkened room.  Thus, the Board finds that the overall evidence shows that a rating of 30 percent is warranted. 

A 50 percent rating is not warranted because the evidence does not support a finding that the headaches are productive of severe economic inadaptability.  The Veteran has stated that his headaches cause him to miss about three days of work per month, but also stated in his private treatment records that he was still productive in his daily life despite his headaches.  Thus, the Board finds that missing some work due to headaches, but maintaining productivity in daily life, does not equate to severe economic inadaptability. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 30 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's migraine headache disability is not inadequate.  The Veteran contends he suffers from severe headaches that occur often and preclude him from functioning for the duration of the headache.  These symptoms are contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran is employed.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Viewing the evidence in a light most favorable to the Veteran, the Board finds that the evidence establishes a rating of 30 percent more closely approximates the severity of the service-connected migraine headaches.  38 U.S.C.A. § 5107(b).


ORDER

A 30 percent rating for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


